Citation Nr: 0940298	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-08 342	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement an increased evaluation for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran in this case served on active duty from July 1964 
to June 1968.  He was born in 1946.

This appeal was brought from actions taken by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing held at the VARO 
before a Decision Review Officer in May 2007.

 

FINDING OF FACT

On August 13, 2009, the Board was notified by the VARO via 
Social Security Administration (SSA) that the Veteran died in 
June 2009.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).



ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


